NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JOLENE F., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.C., Appellees.

                              No. 1 CA-JV 22-0156
                               FILED 11-8-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39954
                    The Honorable Todd F. Lang, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety


                        MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Vice Chief Judge David B. Gass
joined.
                          JOLENE F. v. DCS, C.C.
                           Decision of the Court

B A I L E Y, Judge:

¶1           Jolene F. (“Mother”) appeals the superior court’s order
terminating her parental rights to her child, C.C.1 We affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2             While traveling from her home in Massachusetts, Mother
gave birth to C.C. in Arizona in September 2020. Mother tested positive for
methamphetamine before giving birth, and C.C also tested positive for
methamphetamine. The Department of Child Safety (“DCS”) filed a
dependency petition alleging Mother’s substance abuse prevented her from
properly caring for C.C. Mother pled no contest to the dependency
allegations in December 2020, and the superior court found C.C. dependent
as to her and adopted a family reunification case plan.

¶3            Mother remained in Arizona, and in early 2021, she began
substance abuse treatment. In her intake assessment, she admitted to daily
methamphetamine use. Though Mother participated in some treatment
sessions, her attendance was “sporadic,” and she tested positive for
methamphetamine in April 2021. Mother was discharged from treatment
for lack of engagement in June 2021.

¶4            In August, Mother self-referred for inpatient substance abuse
treatment, but was discharged for non-compliance shortly after. For the
next few months, Mother had only intermittent contact with DCS and failed
to participate in drug testing services. In November 2021, Mother again
sought substance abuse treatment but left within days.

¶5            At a January 2022 review hearing, the superior court changed
the case plan to severance and adoption. DCS then moved to terminate
Mother’s parental rights to C.C., alleging chronic substance abuse and
fifteen-months out-of-home placement grounds. See Ariz. Rev. Stat.
(“A.R.S.”) § 8-533(B)(3), (B)(8)(c). The superior court set the severance
adjudication for May.




1      Father is not a party to this appeal.

2      We view the facts in the light most favorable to upholding the
superior court’s order. Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547,
549, ¶ 7 (App. 2010).

                                      2
                           JOLENE F. v. DCS, C.C.
                            Decision of the Court

¶6           Then, in April 2022, Mother returned to Massachusetts and
began substance abuse treatment at a transitional living facility. As of the
severance adjudication, she had tested negative twice.

¶7            After a contested adjudication, the court terminated Mother’s
parental rights on both grounds alleged. Mother timely appealed, and we
have jurisdiction under A.R.S. §§ 8-235(A), 12-120.21(A)(1), and 12-
2101(A)(1).

                                DISCUSSION

¶8             We review the superior court’s decision on a motion to
terminate parental rights for an abuse of discretion. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). Because the superior
court is “in the best position to weigh the evidence, judge the credibility of
the parties, observe the parties, and make appropriate factual findings,” we
will affirm an order terminating parental rights so long as it is supported
by reasonable evidence. Id. (citation omitted).

¶9             Parental rights are fundamental, but not absolute. Jessie D. v.
Dep’t of Child Safety, 251 Ariz. 574, 579, ¶ 8 (2021). The superior court may
terminate a parent-child relationship if it finds a statutory ground for
termination under A.R.S. § 8-533(B) by clear and convincing evidence and
finds termination is in the child’s best interests by a preponderance of the
evidence. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 149-50, ¶ 8 (2018).

¶10            Under the chronic substance abuse ground, the court may
terminate a parent-child relationship if it finds by clear and convincing
evidence that “the parent is unable to discharge [her] parental
responsibilities because of . . . a history of chronic abuse of dangerous
drugs” and reasonable grounds exist “to believe the condition will continue
for a prolonged indeterminate period.” A.R.S § 8-533(B)(3). Before seeking
termination on this ground, DCS has a constitutional obligation to make
reasonable efforts to provide appropriate family reunification services. See
Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶ 12 (App. 2005)
(citing Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 191-92, ¶¶ 31-
34 (App. 1999)).

¶11          Mother does not challenge DCS’s reunification efforts or that
termination was in C.C.’s best interests. She argues only that because she
was sober and in treatment the month before the adjudication, DCS failed
to prove the alleged statutory grounds by clear and convincing evidence.
We disagree.



                                       3
                           JOLENE F. v. DCS, C.C.
                            Decision of the Court

¶12           Mother has a history of chronic substance abuse; she first used
stimulants such as Adderall and Ritalin as a teenager and began using
methamphetamine daily at age 25. She has not maintained any meaningful
length of sobriety since the dependency began.

¶13          The record supports the superior court’s finding that Mother
could not discharge her parental responsibilities because of her
methamphetamine abuse. Mother completed no substance abuse treatment
over the course of the dependency, failed to complete a parent aide service
due to poor attendance, and failed to enhance her nine diminished
parenting capacities.

¶14            Mother continued to abuse methamphetamine despite the
ongoing dependency, suggesting her chronic substance abuse is likely to
continue for a prolonged, indeterminate period. See Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 29 (App. 2010). Though Mother
entered substance abuse treatment and tested negative for substances the
month before the hearing, this brief sobriety period does not outweigh her
significant history of substance abuse and her inability to achieve sobriety
throughout the dependency. See id.; see also Jennifer S. v. Dep’t of Child Safety,
240 Ariz. 282, 287, ¶ 20 (App. 2016) (noting a parent’s “prior efforts to
maintain sobriety[] and prior relapses” are relevant in determining whether
a parent’s chronic substance abuse is likely to continue).

¶15            The superior court did not err by terminating Mother’s
parental rights because it reasonably concluded Mother’s chronic substance
abuse would continue for a prolonged, indeterminate period. Because we
affirm the court’s order under this ground, we do not address the fifteen-
months out-of-home placement ground. See Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002).

                                CONCLUSION

¶16           We affirm the superior court’s order terminating Mother’s
parental rights to C.C.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         4